Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the left and right release extending out of the left and right release openings when the tray is completely within the housing of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: semi-circular mortise edge, semi-circular tenon edge, cut-out.

Claim Objections
Claim 2 is objected to because of the following informalities:  “pressing the both”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “housing and then and pushing tip”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
The limitation of claim 2 that “the tray features neither any holes nor any cut-outs” fails to comply with the written description requirement.  Nowhere in the original disclosure is there support for this negative limitation.  Cut-outs are not mentioned anywhere and holes are not discussed in relation to the tray.  The figures cannot be relied upon for original disclosure of a negative limitation as the mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).	
The limitation of claim 2 that “the left release … extends out of the left release opening when the tray is completely within the housing” and “the right release … extends out of the right release opening when the tray is completely within the housing” fails to comply with the written description requirement.  The original figures do not depict either of the left or right releases extending out of the release openings.  This is not discussed anywhere in the original specification.
The limitation of claim 2 of “putting a finger into the circular aperture so that the finger does not contact the tray until a tip of the finger is within the housing” fails to comply with the written description requirement.  The original disclosure does not mention a tip of a finger whatsoever.  The original disclosure does not provide any 
The limitation of claim 2 of “pushing tip through the circular aperture against the tray” fails to comply with the written description requirement.  The original disclosure provides for “insertions of a finger or object through a hole in the bottom of the box to push the drawer or tray” and “pushing the finger … against the bottom of the tray”.  No mention of a tip of any finger is made, let alone pushing a tip through the circular aperture against the tray.  The limitation of tip is more narrow than the broad disclosure of finger. 
The limitation of claim 2 of “ensuring that the left release of the tray is engaged with the left release opening of the housing and that the right release of the tray is engaged with the right release opening of the housing” fails to comply with the written description requirement.  Nowhere in the original disclosure is ensuring engagement even discussed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The limitation of claim 2 of “both the left release and the release” is led to be indefinite.  It is unclear if the second instance of “release” is meant to refer to the right release or some other structure.  In light of the original disclosure the claim will be interpreted as the former, however further clarification and correction are required.
Claim 2 is led to be indefinite as “sliding the tray through the open end of the housing until the tray is completely within the housing” is repeated.  It is unclear if the claim is met by accomplishing this step once or if it must be done twice.  In order to give the claim its broadest reasonably interpretation it will be interpreted as once.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linssen (US 20160152373) further in view of Whitehurst (US 20200115095), Sun (US 4682974), Salminen (US 6105784), Jones (US 20150192162), and Madden (US 5620109).
Claim 2:  Linssen discloses a method of storing a medicinal product in a package 1 (container) comprising obtaining a rectangular housing 2 with five enclosed sides and one open side, wherein the five enclosed sides include an upper wall 8 (front side), bottom side 4 (back side), side wall 6 (left side) with a recess 14 (left side release opening) that features an edge 30 (mortise edge), a side wall 5 (right side) with a recess 14 (right side release opening) that features an edge 30 (mortise edge), and a rear wall 7 (bottom side), and where the open side defines an open end of the housing 2; obtaining a slide 3 (tray) that fits within the housing 2, wherein the slide 3 (tray) features neither any holes nor any cut-outs, wherein the slide 3 (tray) features a hook-shaped element 27 (left release) that has a wall portion 28 (tenon edge) and a hook-shaped element 27 (right release) that has a wall portion 28 (tenon edge), wherein the slide 3 (tray) is suitably configured to slide in and out of the housing 2 through the open end of 


Salminen teaches a box 3 having a circular aperture 8 and an insert 11 having a catch 14, wherein the catch 14 has a lower perpendicular edge 18 (semi-circular tenon edge) which acts against the lower surface (semi-circular mortise edge) of the aperture 8 (see fig. 2 & 3a, 3b, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wall portions 28 (tenon edges) and edges 30 (mortise edges) to be semi-circular, as taught by Salminen, in order to ensure proper alignment in the up/down direction.
 Sun teaches a tray 70 with sidewall 74 and a slip case sleeve 40 having a circular finger aperture 44 located opposite an open end, where the tray 70 can be extracted from the sleeve 40 by force exerted through the finger aperture 44 and bearing against the sidewall 74 (see fig. 7 and C. 4 L. 7-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the part 25 and semicircular opening 13 of Linssen with a circular finger aperture 44 in the rear wall 7 (bottom side), as taught by 
Madden teaches a dispenser A having a tray 12 within a sleeve 24 having an actuation opening 38, putting a finger into the actuation opening 38 so that the finger does not contact the tray 12 until a tip of the finger is within the sleeve 24 and pushing a tip of the finger through the actuation opening 38 against the tray 12 (see fig. 1-3 and C. 4 L. 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method to include the steps of putting a finger into the circular finger aperture 44 so that the finger does not contact the slide 3 (tray) until a tip of the finger is within the housing 2 and pushing a tip of the finger through the circular finger aperture 44 against the slide 3 (tray), as taught by Madden, in order to withdraw the slide 3 (tray) from the housing 2 in a manner which provides additional child proofing by making it more difficult for a child to access the contents.
Jones teaches a track fitting assembly 10 for securing a structure to a track 30 and the step of visually inspecting to confirm (ensuring) that the track fitting assembly 10 is in the engaged position (see P. 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method to include the step of visually inspecting to confirm (ensuring) engagement of the hook-shaped elements 27 (left and right releases) with the recesses 14 (left and right side release openings), as taught by Jones, in order to ensure that the package 1 (container) is properly closed such that a child cannot access its contents.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have packaged a product containing cannabis within the package 1 (container) of Linssen, as taught by Whitehurst, in order to prevent the cannabis from being accessible and ingested by a child due to the increased level of child proofing and level of dexterity required to open the package 1 (container).

Response to Arguments
The claim objections in paragraph 8 of office action dated 23 February 2021 are withdrawn in light of the amended claims filed 23 June 2021.
The 35 U.S.C. § 112 rejections in paragraphs 9-15 of office action dated 23 February 2021 are withdrawn in light of the amended claims filed 23 June 2021.
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s argument that accidentally discharging the tray from Katsis could happen because the tray is flush with the outside of the housing, the Examiner replies that Katsis discloses that the flat button-type projection 76 is optional and when not present the tray is not flush with the outside of the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references relevant to trays with release buttons with no holes or cut-outs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736